DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-10, 14, 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 7646336 B2) in view of Lord (US 10042038 B1) and Kanda (JP H10162278 A, all citations provided from machine translation attached)

Regarding claim 1, Tan teaches a memory (215) configured to store instructions. (Col.9, lines 60-62, Col.10, lines 48-51, Fig.2)

Tan also teaches a processor (213 and 500) configured to execute the instructions. (Col.9, lines 62-65, Col.17, lines 12-17, Fig.2, Fig.5)

Tan also teaches to determine an initial position of the mobile device based on sensor data from a sensor (301-306) of the mobile device. (Col.17, lines 22-34, Col.6, lines 27-30, Claims 1,5, Fig.3)

Tan also teaches to determine a segment of a road associated with the initial position of the mobile device. (Col.13, lines 23-29, Claims 1,5, Fig.3, 201, 210)

Tan also teaches a method to determine the refined position of the mobile device based on the initial position of the mobile device and the determined segment of the road. (Col.17, lines 22-34, Col.6, lines 27-30, Col.13, lines 23-29 Claims 1,5, Fig.3, 201, 210) 

Tan doesn’t explicitly teach a to process sound data recorded via a plurality of microphone sensors of the mobile device, wherein to process the sound data, the processor is further configured to determine a candidate pattern in the sound data and doesn’t explicitly teach to determine directional characteristics of the candidate pattern relative to the segment of the road and to determine a side of the road where the mobile device is, based on the directional characteristics relative to the segment of the road, wherein the segment of the road comprises one or more lanes for vehicular traffic, and wherein the mobile device is determined to be located between one or more buildings along the segment of the road and one of the one or more lanes for vehicular traffic and doesn’t explicitly teach to determine the refined position of the mobile device based on the candidate pattern and the side of the road.

 Lord teaches to process sound data recorded via a plurality of microphone sensors (420) of the mobile device, wherein to process the sound data, the processor is further configured to determine a candidate pattern in the sound data. (Abstract, Col.10, lines 29-43, Col.5, lines 24-39, Col.30, line 63 – Col.31, line 12, Fig.4A-4B, Fig.11) 

Lord also teaches to determine a side of the road where the device is. (Col.34, lines 53-61, Col.19, lines 30-40, Col.20, lines 32-56)

Lord also teaches to determine the refined position of the mobile device based on the candidate pattern. (Abstract, Col.10, lines 29-43, Col.5, lines 24-39, Col.30, line 63 – Col.31, line 12, Fig.4A-4B, Fig.11) 

Lord also teaches wherein the mobile device (100) is determined to be located between one or more buildings along the segment of the road and one of the one or more lanes for vehicular traffic. (Col.20, lines 20-56, Col.4, lines 31-67, Col.40, lines 54-60, Col.34, lines 53-61) Lord teaches to determine positioning and orientation of the mobile device, the environment (102) where the mobile is positioned at could be any outdoor environment which can include a park, a football stadium, a parking lot, a carnival, an amusement park, an amphitheater, a neighborhood street, etc. Thus, the mobile device (100) would be determined to be positioned (located) between one or more buildings along the segment of the road and one of the one or more lanes for vehicular traffic.

Kanda teaches to determine directional characteristics of the candidate pattern relative to the segment of the road. (Page.3, Paragraphs 4-5, Claims 1-4, Fig.4) Kanda teaches receiving sound waves reflected on a vehicle or an object on a road by a receiver, and a reflection on a plurality of lanes by performing a phasing process (beam forming) on a received signal.

 Kanda also teaches to determine a side of the road, based on the directional characteristics relative to the segment of the road, wherein the segment of the road comprises one or more lanes for vehicular traffic. (Page.2, Paragraphs 8-9, Claims 1-4, Fig.4)

Kanda also teaches to determine a side of the road. (Page.2, Paragraph 8-9, Claims 1-4, Fig.4)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate to process sound data recorded via a plurality of microphone sensors of the mobile device, wherein to process the sound data, the processor is further configured to determine a candidate pattern in the sound data and to determine a side of the road where the device is and to determine the refined position of the mobile device based on the candidate pattern and wherein the mobile device is determined to be located between one or more buildings along the segment of the road and one of the one or more lanes for vehicular traffic as taught by Lord in order to execute a tracking process of a mobile device while moving within this environment over different time periods which locates the position of the mobile device and contribute toward location correlation and describe a location at a level of specificity and further modify Tan to incorporate to determine directional characteristics of the candidate pattern relative to the segment of the road and to determine a side of the road, based on the directional characteristics relative to the segment of the road, wherein the segment of the road comprises one or more lanes for vehicular traffic and to determine a side of the road as taught by Kanda in order to simultaneously monitor plural object areas such as plural lanes or road surfaces through one device without being affected by time or weather.

Regarding claim 10, claim 10 is rejected under the same reasons as claim 1.

Regarding claim 19, claim 19 is rejected under the same reasons as claim 1.

Regarding claim 5, Tan does not explicitly teach wherein the processor is further configured to determine the candidate pattern in the sound data by extraction of the candidate pattern from the sound data, based on implementation of a sound classifier with a trained data model.

Lord teaches wherein the processor is further configured to determine the candidate pattern in the sound data by extraction of the candidate pattern from the sound data, based on implementation of a sound classifier with a trained data model. (Col.36, lines 22-27, Col.36, lines 62-64) Lord discloses “Alternatively, the sound signal is a sound uttered or otherwise made by the user of the device (e.g., as with a snap, whistle, cough, etc.), and detection is implemented with a classifier trained on various input of the sound captured from the user.” The sound data containing candidate pattern is extracted and implanted with a classifier trained on various input from the candidate pattern. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to determine the candidate pattern in the sound data by extraction of the candidate pattern from the sound data, based on implementation of a sound classifier with a trained data model as taught by Lord in order to detect particular sounds. (Lord: Col.35, lines 47-48)

Regarding claims 14 and 22, claims 14 and 22 are rejected under the same reasons as claim 5.

Regarding claim 8, Tan does not explicitly teach wherein the processor is further configured to identify background noise-based sound patterns in the sound data, based on the sound classifier, and wherein the background-noise-based sound patterns are associated with 3D map model objects within a predetermined range of the initial position.

Lord teaches wherein the processor is further configured to identify background noise-based sound patterns in the sound data, based on the sound classifier. (Col.45, lines 58-60, Col.1 lines 64-67, Col.2, lines 1-4), Lord discloses an acoustic feature that corresponds to background or ambient noise and a method for classifying sound sources, and henceforth it would be capable of identifying these noises based on a sound classifier. 

Lord also teaches wherein the background-noise-based sound patterns are associated with 3D map model objects within a predetermined range of the initial position. (Col.13, lines 40-59, Col.16, lines 36-49)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to identify background noise-based sound patterns in the sound data, based on the sound classifier, and wherein the background-noise-based sound patterns are associated with 3D map model objects within a predetermined range of the initial position as taught by Lord in order to have a 3D image of the sound field per unit of time. (Lord: Col.16, lines 36-38)

Regarding claims 17 and 23, claims 17 and 23 are rejected under the same reasons as claim 8.

Regarding claim 9, Tan does not explicitly teach wherein the processor is further configured to determine directional characteristics of the background noise-based sound patterns, based on reflection patterns associated with the 3D map model objects.

Lord teaches wherein the processor is further configured to determine directional characteristics of the background noise-based sound patterns, based on reflection patterns associated with the 3D map model objects. (Col.13, lines 40-59, Col.16, lines 36-49) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to determine directional characteristics of the background noise-based sound patterns, based on reflection patterns associated with the 3D map model objects as taught by Lord in order for the location/orientation/size (distance) of each sound source “object” to be mapped to the known environment to determine location.

Regarding claim 18, claim 18 is rejected under the same reasons as claim 9.

Claims 3-4, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lord, Kanda and in further view of Moore (US 10113879 B2).

Regarding claim 3, Tan does not explicitly teach wherein the processor is further configured to control a display device to display a map that indicates the side of the road on which the device is, based on the refined position.

Moore teaches wherein the processor is further configured to control a display device to display a map that indicates the side of the road on which the device is, based on the refined position.(Col.2, line 63-Col.3, line 10) Moore disclose “a navigation presentation that includes a representation of the navigated route (e.g., a colored line that traverses a road network presented on a navigation map) and a representation of the device as it travels along the navigated route”, henceforth an indication of which side of the road on which the device is would have been obvious. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan in view of Lord to incorporate wherein the processor is further configured to control a display device to display a map that indicates the side of the road on which the device is, based on the refined position as taught by Moore in order to have a navigation presentation that includes a representation of the navigated route. (Moore: Col.2, lines 64-65)

Regarding claims 12 and 21, claims 12 and 21 are rejected under the same reasons as claim 3.

Regarding claim 4, Tan does not explicitly teach wherein the processor is further configured to receive destination data indicating a destination location to be reached; and control a display device to display navigation assistance data of a route between the refined position of the mobile device and the destination location.

Moore teaches wherein the processor is further configured to receive destination data indicating a destination location to be reached. (Col.3, lines 25-34) 

Moore also teaches to control a display device to display navigation assistance data of a route between the refined position of the mobile device and the destination location. (Col.3, lines 25-34) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan in view of Lord to incorporate wherein the processor is further configured to receive destination data indicating a destination location to be reached; and control a display device to display navigation assistance data of a route between the refined position of the mobile device and the destination location as taught by Moore in order to have a navigation presentation that includes a representation of the navigated route. (Moore: Col.2, lines 64-65)


Regarding claim 13, claim 13 is rejected under the same reasons as claim 4.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lord, Kanda and in further view of and Padmanabhan (US 8423255 B2)

Regarding claim 6, Tan does not explicitly teach wherein the processor is further configured to identify vehicle-based sound pattern, based on the sound classifier.

Padmanabhan teaches wherein the processor is further configured to identify vehicle- based sound pattern. (Col.3, lines 24-29) 

Lord teaches the use of sound classifiers. (Col.36, lines 22-27, Col.36, lines 62-64) Lord discloses “the sound signal is a sound uttered or otherwise made by the user of the device”, henceforth the processor would be capable of identifying vehicle based sound patterns based on sound classifier.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to identify vehicle- based sound pattern as taught by Padmanabhan in order to have accurate assessment of traffic conditions at stretches of road through which vehicles transporting MTS devices (mobile device) travel and further modify Tan to incorporate sound classifiers as taught by Lord in order to identify and locate sound sources. (Lord: Col.2, lines 5-6)

Regarding claim 15, claim 15 is rejected under the same reasons as claim 6


Regarding claim 7, Tan does not explicitly teach wherein the processor is further configured to determine directional characteristics of the candidate pattern, based on whether the vehicle-based sound pattern emanates from a first side of the road segment adjacent to the device or a second side of the road segment opposite to the first side.

Lord teaches wherein the processor is further configured to determine directional characteristics of the candidate pattern, based on whether the vehicle-based sound pattern emanates from a first side of the road segment adjacent to the device or a second side of the road segment opposite to the first side. (Col.19, lines 30-40, Col.34, lines 53-61, Col.20, lines 32-56) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tan to incorporate wherein the processor is further configured to determine directional characteristics of the candidate pattern, based on whether the vehicle-based sound pattern emanates from a first side of the road segment adjacent to the device or a second side of the road segment opposite to the first side as taught by Lord in order to contribute toward location correlation and describe a location at a level of specificity.

Regarding claim 16, claim 16 is rejected under the same reasons as claim 7.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 

Regarding applicants arguments to claim 1, applicant states “Lord fails to disclose a claimed feature of determining a side of the road where the mobile device is, based on the directional characteristics relative to the segment of the road, as recited in Applicant's claim 1.”, examiner respectfully disagrees. Lord teaches traffic on a road will have locations and directions that can be part of the sound feature map for that location, which contribute toward location correlation. (Col.34, lines 53-61) Traffic on the road will have locations and direction, meaning the sound feature map would show which side of the road the device is on. Lord also teaches the captured acoustic data used to estimate the position of the device 100 is at 506 represents acoustic conditions associated with sound sources. (Col.19, lines 30-40) The acoustic data used to estimate the position of the device may include acoustic features that are identified as moving (non-stationary) which contribute toward location correlation and be used to determine/show a side of the road where the device is. Furthermore, Lord is used to teach “to determine a side of the road where the device is” as detailed in paragraph 1 above, thus in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lord also teaches to determine positioning and orientation of the mobile device, the environment (102) where the mobile is positioned at could be any outdoor environment which can include a park, a football stadium, a parking lot, a carnival, an amusement park, an amphitheater, a neighborhood street, etc. Thus, the mobile device (100) would be determined to be positioned (located) between one or more buildings along the segment of the road and one of the one or more lanes for vehicular traffic. (See Col.20, lines 20-56, Col.4, lines 31-67, Col.40, lines 54-60, Col.34, lines 53-61)

Further regarding applicants arguments to claim 1, applicant states “Kanda fails to determine the directional characteristics of the "candidate patterns" and determine a side of the road where the mobile device is, as disclosed by the Applicant's claim 1”, examiner respectfully disagrees. Kanda teaches receiving sound waves reflected (candidate patterns) on a vehicle or an object on a road by a receiver, and a reflection on a plurality of lanes (candidate patterns) by performing a phasing process (beam forming) on a received signal. (Page.3, Paragraph 4) Kanda also teaches the road surface condition is obtained by detecting a probability distribution of the sound pressure value (candidate patterns) of the background reverberation sound. (Page.3, Paragraph 4) Kanda also teaches the received signal (candidate patterns) is provided with directivity for each lane by the phasing process (beam forming) of the signal processor 14, and a plurality of lanes can be monitored simultaneously (segment of road). (Page.3, Paragraph 5) Kanda also teaches by applying (beam forming), it is possible to simultaneously monitor multiple lanes, roadside zones, and road surfaces, and simultaneously detect multiple pieces of information on the traffic volume and speed, the presence or absence of obstacles, and road surface conditions. (Page.2, Paragraph 8) Thus Kanda teaches to determine directional characteristics (directivity for each lane) of the candidate pattern (receiving sound waves reflected and/or probability distribution of the sound pressure value of the background reverberation) relative to the segment of the road (simultaneously monitor multiple lanes, roadside zones, and road surfaces). Furthermore, Kanda teaches to determine a side of the road (simultaneously monitor multiple lanes, roadside zones, and road surfaces), based on the directional characteristics (directivity for each lane) relative to the segment of the road. 

Further regarding applicants arguments to claim 1, applicant states “Kanda does not use the mobile device, as employed in Applicant's claimed subject- matter to determine the candidate pattern using microphone sensors (, determining the directional characteristics of candidate pattern and further using the directional characteristics of candidate pattern to determine the side of the where mobile device is situated.” Lord is relied upon to teach the features of a mobile device and microphone sensors. (See Paragraph 8) Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further regarding applicants arguments to claim 1, applicant states “Moreover, combination of Lord, Tan and Kanda also fails to disclose a claimed feature of "determine the refined position of the mobile device based on the initial position of the mobile Attorney Docket No.: P9029US00 Patentdevice, the candidate pattern, the side the road and the determined segment of the road", as none of the references teaches determining the side the road. ”, examiner respectfully disagrees. Lord teaches at 1104, a processor executes a tracking process (refined position). Prior to this process, a classified sound maps are generated (candidate pattern) from different time periods of sampling sound in a particular environment. This is accomplished by execution of 1100 and 1102 for each of the time periods. (Col.30, line 63 – Col.31, line 12) Furthermore, Lord is used to teach “a method to determine the refined position of the mobile device based on the candidate pattern” as detailed in paragraph 1 above. Furthermore, the combination of Lord, Tan and Kanda properly teaches determining the side the road as detailed in paragraph 1 above. 

Further regarding applicants arguments to claim 1, applicant states “Kanda fails to recognize the problem of determining the side of the road segment during navigation to improve accuracy, as discussed in Applicant's specification.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the problem of determining the side of the road segment during navigation to improve accuracy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645